Name: Commission Regulation (EEC) No 1781/85 of 28 June 1985 fixing the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 169/ 16 Official Journal of the European Communities 29 . 6. 85 COMMISSION REGULATION (EEC) No 1781/85 of 28 June 1985 fixing the export refunds on oil seeds former are higher than the latter ; whereas Article 21 of Regulation No 136/66/EEC provides that, at present, Article 28 of that Regulation applies only to colza, rape and sunflower seeds ; Whereas Article 3 of Regulation No 142/67/EEC provides that when the refund is being calculated account must be taken of prices ruling on the various Community markets which are representative from the point of view of processing and exportation ; the most favourable quotations recorded on the various markets of importing third countries and costs incurred in placing the goods on the world market ; whereas, when the amount of the refund is being fixed, account must also be taken of the level of market prices within the Community for the oil seeds referred to in Article 21 of Regulation No 136/66/EEC and the future trend of these prices ; whereas, furthermore, account should be taken of the economic aspect of the proposed exports and the situation in the Community regarding the supply of and demand for these seeds ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the first sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (% as last amended by Regula ­ tion (EEC) No 1297/85 (6), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 1 474/84 (8), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increases in the target price for sunflower seed for the 1985/86 marketing year were fixed by Regulations (EEC) No 1489/85 (9) and (EEC) No 1490/85 (10) ; Whereas Article 28 of Regulation No 136/66/EEC provides that a refund may be granted on exports to third countries of oil seeds harvested within the Community ; whereas the amount of this refund may not exceed the difference between prices within the Community and prices on the world market where the Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for September, October, November and December 1985 for colza and rape seed, the amount of the refunds in the case of advance fixing for July, August, September, October, November and December 1985 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas Article 1 of Commission Regulation (EEC) No 651 /71 of 29 March 1971 on certain detailed rules for the application of export refunds on oil seeds (n), as last amended by Regulation (EEC) No 1815/84 (12), provides that the amount of the refund must be calcu ­ lated on the basis of the weight of exported seeds ; whereas this weight must be adjusted to take account of any differences between the percentages of moisture and impurities found to exist and those used to define the standard quality for which the target price is fixed ; (  ) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 12 . (3) OJ No 125, 26 . 6 . 1967, p . 2461 /67. (4) OJ No L 264, 23 . 11 . 1972, p . 1 . 0 OJ No L 132, 21 . 5 . 1983, p . 33 . O OJ No L 137, 27 . 5 . 1985, p . 1 . O OJ No L 167, 25 . 7 . 1972, p . 9 . (8) OJ No L 143, 30 . 5 . 1984, p . 4. O OJ No L 151 , 10 . 6 . 1985, p . 13 . H OJ No L 151 , 10 . 6 . 1985, p . 14. (  ') OJ No L 75, 30 . 3 . 1971 , p . 16 . H OJ No L 170, 29 . 6 . 1984, p. 46 . 29 . 6. 85 Official Journal of the European Communities No L 169/ 17 the currencies of the Member States referred to in (a), as recorded over a period to be deter ­ mined : whereas, when this adjustment is being made, the weight of the exported seeds must be increased by the amount of the difference between the actual moisture and impurities content and that used to define the standard quality if the former is lower than the latter ; whereas, if the opposite applies, the weight of the exported seeds must be reduced by the same amount ; Whereas the standard quality referred to above was defined in Article 2 of Council Regulation (EEC) No 1102/84 ( »); Whereas Article 2 of Regulation No 142/67/EEC provides that the refund may be varied according to destination where the world market situation or the specific requirements of certain markets make this necessary ; Whereas, however, pursuant to Article 2a of Regula ­ tion (EEC) No 1569/72, the monetary disparity for the marketing years 1984/85 to 1986/87 will be calculated by a method which takes into account a coefficient applied to the conversion rate resulting from the central rate ; whereas the said Article 2a fixed the coef ­ ficient for the beginning of the 1984/85 marketing year ; whereas account should be taken thereof in respect of colza and rape seed with effect from 1 July 1984, and in respect of sunflower seed with effect from 1 August 1984 ; Whereas pursuant to Article 2 (2) of Regulation (EEC) No 1569/72 forward differential amounts are to be determined where the forward exchange rate for one or more currencies differs from the spot rate by at least a given percentage ; whereas this percentage has been fixed at 0,5 by Regulation (EEC) No 1813/84 ; Whereas where, for one or more months, forward exchange rates are not available, the rate adopted for the previous month or the following month, as the case may be, is to be used ; Whereas, for the period 19 to 25 June 1985, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying these provisions to the current situation of the oil-seeds market and to the rates or prices of these products that, pursuant to Article 4 of Regulation (EEC) No 651 /71 , the amount of the refund in ECU and the amount of the final refund in each of the national currencies must, in the case of colza and rape seed, be fixed in accordance with the Annex to this Regulation ; whereas it is not necessary to fix a refund for sunflower seed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Whereas Article 4 of Regulation (EEC) No 651 /71 provides for the publication of the amount of the final refund obtained from the conversion into each of the national currencies of the amount of the refund in ECU plus or minus the differential amount ; whereas Article 1 of Regulation (EEC) No 1813/84 (2) defined the elements which determine the differential amounts ; whereas these elements are equal to the incidence on the target price or the refund of the coef ­ ficient derived from the percentage referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 ; whereas, according to these provisions, this percentage represents : (a) for those Member States whose currencies are maintained as between themselves within a spread at any given moment of 2,25 % , the difference between :  the conversion rate used under the common agricultural policy, and /  the conversion rate resulting from the central rate, (b) for Italy, the United Kingdom and Greece, the difference between :  the relationship between the conversion rate used under the common agricultural policy for the currency of the Member State concerned and the ccntral rate of each of the currencies of the Member States referred to in (a), and  the spot market rate for the currency of the Member State in question in relation to each of (') OJ No L 113, 28 . 4. 1984, p . 8 . (2) OJ No L 170, 29 . 6 . 1984, p . 41 . No L 169/ 18 Official Journal of the European Communities 29 . 6 . 85 HAS ADOPTED THIS REGULATION : Article 1 In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 shall be as set out in the Annex hereto. The amount of the refunds in the case of advance fixing for July, August, September, October, November and December 1985 for colza and rape seed will , however, be confirmed or replaced as from 1 July 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for September, October, November and December 1985 for colza and rape seed. No refund is fixed for sunflower seed. Article 2 This Regulation shall enter into force on 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1985 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 28 June 1985 fixing the export refunds on colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross refunds (ECU) 9,000 (') 9,000 (') 9,520 (  ) 10,040 (') 10,560 (') 11,080 (') 2. Final refunds Seeds harvested and exported from :  Federal Republic of Germany (DM) 24,01 (  ) 24,01 (') 25,28 (') 26,75 (') 27,99 (&gt;) 29,96 (  )  Netherlands (Fl) 27,05 (  ) 27,05 (') 28,45 (') 30,10 (') 31,49 (') 33,62 (')  BLEU (Bfrs/Lfrs) 417,71 (') 417,71 (') 441,84 (') 464,51 (&gt;) 488,65 (') 501,82 (')  France (FF) 59,08 ( ¢) 59,08 (&gt;) 62,15 (') 64,72 (') 68,36 (') 72,02 (')  Denmark (Dkr) 75,73 (') 75,73 (') 80,11 (') 84,49 (') 88,86 (') 92,46 (')  Ireland ( £ Irl) 6,751 (') 6,751 (') 7,135 (') 7,458 (') 7,848 (') 8,074 (')  United Kingdom ( £) 6,630 (') 6,630 (') 6,952 (') 7,273 (') 7,595 (') 7,664 (')  Italy (Lit) 13 203 (  ) 13 199 (  ) 13 677 (  ) 14 166 (') 14 936 (') 15 376 (')  Greece (Dr) 912,34 (') 912,34 (  ) 965,56 (  ) 1 018,78 (') 1 072,00 (') 1 125,22 (') (') On the basis of the Commission's last proposal concerning the indicative price and subject to confirmation by the Council s decision.